Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 1 of 21 PageID #: 2629




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  JANE DOE JJ,                                        )
                                                      )
                              Appellant,              )
                                                      )
                         v.                           )   No. 1:20-cv-02507-SEB-TAB
                                                      )
  USA GYMNASTICS,                                     )
                                                      )
                              Appellee.               )
                                                      )
                                                      )
  TORT CLAIMANTS COMMITTEE,                           )
                                                      )
                              Interested Party.       )

                          ORDER ON BANKRUPTCY APPEAL

         This is an appeal from a final order of the United States Bankruptcy Court for the

  Southern District of Indiana denying Appellant Jane Doe JJ's ("Appellant") Motion to

  Allow Late Filed Claim to be Treated as Timely Filed. The bar date to file claims against

  the above-captioned debtor, USA Gymnastics, was April 29, 2019. Approximately five

  months after the deadline, on October 3, 2019, Appellant filed a belated claim. On

  August 3, 2020, ten months later, Appellant filed her motion to treat her late-filed claim

  as timely. On August 26, 2020, the Bankruptcy Court heard and denied Appellant's

  motion. Dkt. 6 at 32. For the reasons explicated below, the Bankruptcy Court's judgment

  is AFFIRMED.

                                      Factual Background

  Background of Current Bankruptcy Proceedings


                                                  1
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 2 of 21 PageID #: 2630




         USA Gymnastics ("USAG") filed a Chapter 11 Bankruptcy Petition on December

  5, 2018, in the United States Bankruptcy Court for the Southern District of Indiana due to

  the high number of sexual abuse claims arising from USAG's employment of Dr. Larry

  Nassar. Dkt. 8 at 142. The nature of Dr. Larry Nassar's sexual assaults on hundreds of

  young gymnasts has been well-documented in the news media as well as in the

  bankruptcy record, the tragic details of which we do not reiterate here. An Additional

  Tort Claimants Committee of Sexual Abuse Survivors ("Survivors' Committee") was

  appointed by the United States Trustee on December 19, 2018 to represent the interests of

  sexual abuse survivors who asserted claims against USA Gymnastics. Id. On May 17,

  2019, the Bankruptcy Court appointed Fred Caruso to serve as Future Claims

  Representative. Dkt. 8-2 at 257–60. The Bankruptcy Court set April 29, 2019 as the final

  day for claimants, including sexual abuse claimants, to file proofs of claim. Id. at 143.

         Debtor provided forms of direct notice and publication notice after establishing the

  bar date for claims. Debtor mailed a notice of the bar date, a copy of the Bar Date Order,

  and a sexual abuse proof of claim form to all known survivors who had filed or

  threatened to file lawsuits against USAG alleging sexual abuse, who had reported abuse

  to USAG, who had entered into a settlement agreement with USAG stemming from

  allegations of abuse, or who had received payment from USAG as a result of an

  allegation of abuse, to the extent their mailing address was reasonably available.

  Although not strictly required by the Bar Date Order, Debtor served all potential sexual

  abuse claimants, even those "who never formally or clearly notified USAG of their

  claims, after a meticulous and comprehensive search of its books and records." Dkt. 12 at

                                               2
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 3 of 21 PageID #: 2631




  3; Dkt. 12-1 at 88. This notice package was sent to more than 1,300 individuals. Id.

  Further, Debtor emailed notice of the bar date to more than 360,000 e-mail addresses for

  current and former USAG members. Dkt. 12-1 at 88.

         Notice of the bar date was also placed on Debtor's website, Facebook, Twitter, and

  Instagram pages. Published notification was provided in USA Today, Inside Gymnastics,

  International Gymnast, the Gymcastic podcast, and the Meetscores website. Id. In

  addition, between February 26 (one day after the Bar Date Order was entered) and April

  30 (one day after the bar date), Debtor pinned notice of the bar date at the top of its

  Twitter feed as the "pinned" tweet. Id. Debtor also sent letters to each of its member

  gyms asking those facilities to post the notice package and the sexual abuse proof of

  claim form for their members to see. Id. In addition to this formal notice, Debtor's

  Chapter 11 case and the deadline for filing claims received extensive media attention in

  national publications, local papers, and television and radio broadcasts. Id. Ultimately,

  more than five hundred individuals filed abuse claims based on allegations of sexual

  abuse against them by Dr. Nassar, including seventy-five previously unknown to Debtor.

  Dkt. 12 at 4.

  Background of Appellant's Claim

         Appellant was a member of USAG from 2004 to 2014, until she turned seventeen

  years old. Dkt. 8 at 143. During this time, she was repeatedly sexually abused by Dr.

  Larry Nassar while he served as USAG's staff physician. Dkt. 9 at 9. She reached "Level

  10," the highest level in the USAG Junior Olympics Program. As a "Level 10" gymnast,

  she participated in major competitions, including two national and three regional

                                                3
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 4 of 21 PageID #: 2632




  competitions between 2012-2014. Id. at 8. USAG sent Larry Nassar to these high-level

  competitions. Id. at 8–9. Appellant first disclosed her experiences of sexual abuse to her

  mother in August of 2019. Dkt. 8 at 143. Her disclosure was delayed until five years after

  leaving USAG because she recounts that she struggled to come to the realization that she

  had been sexually abused. Id.

         As was required of all USAG members, Appellant provided USAG with her

  personal data as well as that of her parents, including her full name, date of birth, and

  address. Id. Appellant lived in Michigan during her membership with USAG. Id. At the

  time the Nassar story originally broke in the news, Appellant was in college at Western

  Michigan University, but had moved home to live with her parents when USAG filed for

  bankruptcy in December 2018. Appellant's parents have never moved from their

  Michigan house; they have retained the same address they had on file with USAG while

  Appellant was a member. Appellant has never changed her name. Id. at 144. However,

  Appellant alleges that neither she nor her parents ever received any notice of the

  bankruptcy via mail at Appellant's permanent address on file with USAG. See id.

         Appellant contends that had she received actual notice of this bankruptcy, she

  would have filed a timely claim. Because she did not receive direct notice, she says she

  did not find out about the bankruptcy until her mother began looking for attorneys in

  September 2019. Id. at 143.

         The issue before us in this appeal is whether the Bankruptcy Court erred in

  denying Appellant's motion to have her late filed claim treated as timely. Appellant first

  argues that her due process rights were violated when she was not sent notice of the

                                                4
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 5 of 21 PageID #: 2633




  bankruptcy proceedings directly and that her claim should be treated as timely because of

  this violation. However, notwithstanding her due process claim, Appellant alternatively

  maintains that she exhibited excusable neglect in filing a late proof of claim.

                                          Legal Analysis

     I.      Standard of Review

          The District Court reviews a final judgment of the United States Bankruptcy Court

  for the Southern District of Indiana based on Title 28 U.S.C. § 158(a)(1). Our review of

  the legal conclusions reached by the Bankruptcy Court is de novo. Ojeda v. Goldberg,

  599 F.3d 712, 716 (7th Cir. 2010). The Bankruptcy Court’s findings of fact are reviewed

  for clear error. Id. “If the trial court's account of the evidence is plausible in light of the

  record viewed in its entirety, a reviewing court may not reverse even if convinced that it

  would have weighed the evidence differently as trier of fact.” Matter of Love, 957 F.2d

  1350, 1354 (7th Cir.1992) (citing EEOC v. Sears, Roebuck & Co., 839 F.2d 302, 309 (7th

  Cir.1988)).

          A "bankruptcy court's determination of excusable neglect is given more

  deference—it is reviewed for abuse of discretion." Langel v. Kmart Corp., No. 03 C

  7091, 2004 WL 756607, at *1 (N.D. Ill. Feb. 27, 2004) (citing Matter of Singson, 41 F.3d

  316, 320 (7th Cir. 1994)). In general, "a court abuses its discretion when its decision is

  premised on an incorrect legal principle or a clearly erroneous factual finding, or when

  the record contains no evidence on which the court rationally could have relied." In re

  Kmart Corp., 381 F.3d 709, 713 (7th Cir. 2004) (citing Corporate Assets, Inc. v. Paloian,

  368 F.3d 761, 767 (7th Cir. 2004)).

                                                  5
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 6 of 21 PageID #: 2634




     II.      Discussion

           Appellant first contends that her constitutional due process rights were violated

  because she was a known creditor who was entitled to actual notice of the bankruptcy and

  the bar date and did not receive such notice. Because of this alleged violation, she argues

  that her claim should not be time-barred. Alternatively, she asserts that she established a

  sufficient showing of excusable neglect based on the compelling reason for her delay in

  filing so to require reversal of the Bankruptcy Court's order. We address these arguments

  in turn below.

              A. Due Process

           Federal Rule 2002 of Bankruptcy Procedure does not define the term "notice," but

  bankruptcy courts can "sensibly assume that the general norms of fair notice as set forth

  in Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306 (1950); Tulsa

  Professional Collection Services, Inc. v. Pope, 485 U.S. 478, 489–91 (1988); Mennonite

  Bd. of Missions v. Adams, 462 U.S. 791, 797–800 (1983), and such other cases, apply to

  bankruptcy as to other settings." Fogel v. Zell, 221 F.3d 955, 962 (7th Cir. 2000)

  (citations omitted). To satisfy due process requirements, notice must be "reasonably

  calculated to reach interested parties." Mullane, 339 U.S. at 318. Content and delivery are

  the two basic elements that constitute fair or adequate notice. Fogel, 221 F.3d at 962–63

  (citations omitted). There are two basic means of delivery: (1) actual "transmission of the

  notice to the intended recipient" and (2) constructive "publication of the notice in a

  newspaper or magazine or other medium likely (or at least as likely as it is feasible to

  arrange) to come to the attention of the person entitled to notice." Id. at 963.

                                                 6
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 7 of 21 PageID #: 2635




         Traditionally, the standard in bankruptcy proceedings has been that "actual notice

  is necessary only as to known creditors, whereas constructive notice is sufficient for

  unknown creditors." Matter of Chicago, Milwaukee, St. Paul & Pac. R. Co., 974 F.2d

  775, 788 (7th Cir. 1992). However, in Fogel, the Seventh Circuit moved away from a

  rigid distinction between known and unknown creditors, based on its assessment that

  these classes are imprecise. Fogel, 221 F.3d at 963. Instead, if a potential claimant's name

  and address are "reasonably ascertainable" to the trustee then "[s]he is entitled to have

  that information sent directly to [her], but, if not, then publication of the information in

  the newspaper or other periodical that [s]he's most likely to see is permitted." Id.

         Following its discussion of the "reasonably ascertainable" standard, the Seventh

  Circuit also stated that notice by publication may be appropriate and necessary when

  "potential claimants are numerous, unknown, or have small claims," and these

  circumstances "singly or in combination may make the cost of ascertaining the claimants'

  names and addresses and mailing each one a notice of the bar date and processing the

  responses consume a disproportionate share of the assets of the debtor's estate." Id.

  Further, Federal Rule 2002(l) of Bankruptcy Procedure provides that "[t]he court may

  order notice by publication if it finds that notice by mail is impracticable or that it is

  desirable to supplement the notice."

         Here, the Bankruptcy Court ruled that constructive notice by publication did not

  violate Appellant's due process rights because the notice provided by Debtor was

  extraordinary under the circumstances and Appellant was not a known claimant. Dkt. 6 at

  31–32. This determination is a legal conclusion that we review de novo. Ojeda, 599 F.3d

                                                 7
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 8 of 21 PageID #: 2636




  at 716. Based on our review, we hold as well that publication notice was appropriate

  based on the facts presented in the record.

         Appellant argues that the Bankruptcy Court reached an incorrect conclusion of law

  under the Fogel standard in holding that she was only entitled to constructive notice

  because, she contends, her name and address were "reasonably ascertainable to the

  debtor." Dkt. 9 at 15. Appellant bases her claim that her information was "reasonably

  ascertainable" on the fact that she was a "known and registered Level 10 gymnast" and

  was therefore in a tiny pool of competitors who attended numerous competitions where

  Nassar acted as the USAG physician. Id. Appellant further contends that a claim can be

  barred for untimeliness only upon a showing that the creditor received reasonable notice.

  Id. at 14. Therefore, because Debtor failed to provide her with direct notice, the time for

  filing a proof of claim did not run against her. Id. at 13.

         Appellant also maintains that there is no basis in law for the Bankruptcy Court's

  category of "known claimant" as a person entitled to direct notice as a gymnast that

  Debtor knew was abused by Dr. Nassar. At the bankruptcy hearing, counsel for Appellant

  argued that Debtor should have served "all of its gymnasts who lived in Michigan who

  probably had proximity to Larry Nassar." Dkt. 6 at 27. Appellant contends that the

  Committee failed to address how—despite its allegedly "meticulous and comprehensive

  search of its books and records"—a Level 10 USAG gymnast who received "treatments"

  from the sexual predator doctor, and for whom medical records must have been created,

  was "unknown." Appellant also notes that Debtor was obligated under Michigan law to



                                                 8
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 9 of 21 PageID #: 2637




  keep and maintain her medical records and therefore "should have had specific

  knowledge that she was a potential and likely victim." Dkt. 9 at 16.

         In response, Appellee argues that Appellant's motion raises a collateral attack on

  the Bankruptcy Court's Bar Date Order by insinuating that anyone, regardless of whether

  they were specifically known to have been in contact with Dr. Nassar, should have

  received direct notice. Dkt. 26 at 29. Appellee believes constructive notice was

  appropriate because Appellant never informed Debtor of her abuse and therefore was not

  "known" to Debtor. Appellee maintains that Debtor conducted a meticulous search of its

  books and records when the notice provisions for the Bar Date Order were being crafted,

  relying on the language in Fogel discussing the appropriateness of notice by publication

  when potential claimants are numerous or unknown. Appellee argues that actual notice is

  not necessary if the burden of conducting such an extensive noticing process is

  disproportionate to the outcome, as would be the result in a case of this magnitude as

  measured by the number of potential victims, contending that the actual noticing program

  that Appellant suggests Debtor should have undertaken far exceeds the Seventh Circuit's

  standard.

         We agree with Appellee's assertion that constructive notice was sufficient to

  satisfy due process based on the facts presented. It is unclear from the record the reason

  Appellant was not one of the former gymnasts who received one of the bar date email

  notifications sent to 360,000 current and former USAG members. Nevertheless, given

  that the sexual abuse by Dr. Nassar spanned many years and consisted of his preying on

  many young athletes in secret, constructive notice as well as direct notice was a prudent

                                               9
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 10 of 21 PageID #: 2638




  process for the issuance of the relevant information. It deserves to be said that the nature

  and extent of Dr. Nassar's pattern of sexual abuse were unprecedented. In response to

  these horrific abuses, many gymnasts came forward to notify Debtor of their traumatic

  experiences. These gymnasts became known to Debtor by doing so, but the full extent of

  Dr. Nassar's abuses remained unascertainable as to individuals who did not come

  forward.

         Although Debtor may have known that Appellant was a Level 10 gymnast or even

  may even have had her information in their files, this fact alone does not entitle Appellant

  to direct notice in a case of this proportion such that a failure to provide it amounts to a

  due process violation. As noted by Appellee, the records of the USAG Junior Olympics

  Program events that Appellant believes made her "known" as a likely abuse victim

  indicated that 450-650 individuals participated at each event. Multiple tournaments were

  held each year, meaning that thousands of gymnasts participated in these events over the

  many years that Dr. Nassar was employed by Debtor. Without more, this involvement

  would not make it obvious to Debtor that, because Appellant was at these events, she was

  also victimized by Dr. Nassar's sexual abuse of her. The Bankruptcy Court was charged

  with weighing the reasonableness of various notice options in light of all the

  circumstances presented.

         In Fogel, the Seventh Circuit held that a large purchaser of faulty pipeline was

  entitled to direct notice because its information was "readily ascertainable." That case

  however, was marked by multiple distinguishing factors, most notably that the company

  had business records detailing a finite number of purchasers of a specific type of pipe.

                                                10
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 11 of 21 PageID #: 2639




  Those records made clear that a multi-million dollar purchaser contesting the bar date

  would certainly have been affected by the faulty pipes purchased and therefore should

  have received direct notice of the bankruptcy. By contrast, the very nature of sexual

  abuse suggests that it is nearly impossible to determine everyone who was a victim of Dr.

  Nassar's horrific actions during his lengthy career with USAG. This difficulty in

  identifying victims prompted Debtor to encourage survivors to come forward in order to

  gather their information and allow them to be included in the bankruptcy proceeding.

  Indeed, as the Bankruptcy Court noted, the publication provided by Debtor was

  "extraordinary." Dkt. 6 at 31.

         Based on the number of those who potentially were affected by the actions of Dr.

  Nassar during his time with Debtor as well as employed by Michigan State University

  and their potential anonymity serve to underscore the reasonableness of notice by

  publication. The Federal Rules of Bankruptcy Procedure allow the bankruptcy court to

  order notice by publication if it finds that notice by mail would be impracticable or if it is

  desirable to supplement the notice. Fed. R. Bankr. P. 2002(l).

         Here, Debtor searched its records to directly notify individuals that fell within

  criteria they determined would identify likely victims, but the Bankruptcy Court

  reasonably determined that publication notice was also desirable to supplement the direct

  notice because any further steps to accomplish direct notice would have consumed a

  disproportionate share of the available assets of Debtor's estate for distribution to the

  victims. This decision by the Bankruptcy Court was sound as a matter of law and

  reasonable under all the circumstances. Appellant's due process rights were not violated

                                                11
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 12 of 21 PageID #: 2640




  because the constructive notice authorized and overseen by the Court satisfied

  constitutional notice requirements.

            B. The Bankruptcy Court's Denial of Excusable Neglect

         Appellant's alternative theory of relief is based on her claim that the Bankruptcy

  Court erred in denying her motion having found an insufficient showing of excusable

  neglect. In determining whether a claimant has made a sufficient showing of excusable

  neglect, a court is directed to consider "all relevant circumstances," including the

  following factors: (1) the danger of prejudice to the debtor; (2) the length of the delay and

  its potential impact on judicial proceedings; (3) the reason for the delay, including

  whether it was in the reasonable control of the movant; and (4) whether the movant acted

  in good faith. Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership, 507

  U.S. 380, 395 (1993). Upon careful review, we find that the Bankruptcy Court did not

  abuse its discretion in determining that Appellant had failed to establish that her late

  filing was the result of excusable neglect.

                    i. Prejudice to the Debtor

         Appellant maintains that Debtor will suffer no prejudice if her late-filed claim is

  treated as timely filed because Debtor did not interpose any objection to Appellant's

  motion. See Dkt. 6 at 26. However, whether Debtor officially interposed an objection to

  Appellant's motion is not controlling in a determination of prejudice. In assessing this

  factor, the Bankruptcy Court correctly focused on the prejudice to Debtor, emphasizing

  the importance of the bar date in the administration of the bankruptcy which should carry

  weight when considering a belated claim on behalf of any individual who knew that she

                                                12
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 13 of 21 PageID #: 2641




  was abused, yet failed to file a timely claim. The bar date was crucial in the Bankruptcy

  Court's assessment of prejudice, the judge noting that "[o]therwise, if I said anybody who

  didn't file a claim can tell me that they didn't get actual notice of the filing and the bar

  date, that could potentially be a pretty wide net. So I think there is danger of prejudice to

  the debtor." Dkt. 26 at 32.

         Appellant asserts that, if her claim is not included in the present group of

  claimants, she will suffer harm that outweighs any prejudice to Debtor and other parties

  in interest. She challenges the Court's finding as to this first factor on the grounds that it

  was merely speculative, and that no actual prejudice was ever asserted by Debtor. This

  approach does not comport with an appropriate Pioneer analysis. Appellant maintains

  that there was "not a single fact" to support the Bankruptcy Court's conclusion that

  Debtor would suffer prejudice, [Dkt. 9 at 19], and that because her claim would

  "constitute the merest fraction of the $215 million that the current plan of reorganization

  anticipates being available for survivors," no significant financial burden on Debtor nor

  hindrance of the reorganization plan would result. Id. at 19–20.

         The Bankruptcy court, however, had to confront the impact of this claim on the

  entirety of the litigation. The judge feared that if Appellant's claim were treated as timely,

  the then-ongoing and protracted and multilateral mediation and negotiation process,

  which had already entailed enormous amounts of time and energy over approximately




                                                 13
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 14 of 21 PageID #: 2642




  two years time, would be disrupted. 1 The mediation process—along with any potential

  resulting settlements—had been predicated on the existing claims that were timely filed

  against Debtor. Appellee believed that the negotiation process already underway could

  not reasonably absorb late filed claims. The risk of inviting even more belated claims if

  Appellant's claim were permitted would seriously impede the continued, efficient

  processing of the bankruptcy proceeding.

         As recognized by one of our sister district courts within the Seventh Circuit,

  "Prejudice from a late-filed claim is greater when the creditor's delay extends into the

  period in which the plan of reorganization is being 'negotiated, drafted, filed or

  confirmed.'" In re Kmart Corp., 315 B.R. 718 (N.D. Ill. 2004). Here, the Bankruptcy

  Court considered the arguments on both sides and concluded that a risk of prejudice to

  Debtor would result from allowing the belated claim to proceed and that the potential risk

  of inviting additional claims was significant. The evidence before the Bankruptcy Court

  supported such a reasoned decision, and we will not reweigh that evidence or disrupt the

  Bankruptcy Court's factual findings. We conclude that they are not clearly erroneous

  based on the ample record before us.

                    ii. Length of Delay, and Its Potential Impact on Judicial
                        Proceedings

         Appellant also contends that the length of delay factor in the filing of her claim

  reveals little to no impact on the ongoing bankruptcy court proceedings. Regarding the


  1
   In the Bankruptcy Court hearing, Appellee relied upon the same prejudice arguments they raised
  earlier in response to a motion to treat a different Appellant's belated claim as timely. Counsel
  for Appellant Jane Doe JJ was present at the hearing when Appellee raised these arguments.
                                                 14
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 15 of 21 PageID #: 2643




  delay, the Bankruptcy Court observed that "the length of the delay is somewhat notable.

  As I said, she was well aware that she had a claim, she just didn't act to bring the claim

  presumably because she, as she said, she only got constructive and not actual notice. I'm

  not going to open the door to any more." Dkt. 6 at 32. The Court's obvious concern was

  that in allowing a claim based on a lack of direct notice, a significant impact would result

  on the ongoing bankruptcy proceedings in opening the floodgates to additional belated

  claims. Any such inundation would clearly negatively impact the course of the pending

  proceedings, including the potential for a final settlement.

         Appellant states that she first realized she had a claim in August 2019 and that she

  filed her proof of claim two months later. She challenges the Bankruptcy Court's failure

  to make any specific finding that the bankruptcy proceedings as a whole would be

  impacted by her delay in filing her claim. Noting that the Bankruptcy Court had

  previously allowed another late-filed claim brought by Erin Kaufman on June 21, 2019,

  Appellant compares her claim to pose no greater risk of disruption than Ms. Kaufman's

  did. However, the record reflects that Ms. Kaufman's claim was filed less than two

  months after the bar date, whereas Appellant's claim was filed approximately five months

  after the bar date and after extensive mediation had been conducted between and among

  the existing parties to the case.

         The Bankruptcy Court clearly considered both the length of the delay and its

  potential impact on the ongoing judicial proceedings. Regarding the impact of delay,

  "[n]o formula exists to calculate precisely when a delay is simply too long to be

  considered 'excusable' within the excusable neglect analysis. It is an equitable

                                               15
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 16 of 21 PageID #: 2644




  determination made on a case-by-case basis based on the evidence presented." In re

  National Steel Corp., 316 B.R. 510 (Bankr. N.D. Ill. 2004). In In re National Steel Corp.,

  the Bankruptcy Court for the Northern District of Illinois denied a motion to allow an

  untimely claim that was filed sixteen months after the claims date. Id. at 519. By contrast,

  in In re KMart Corp., 381 F.3d 709 (7th Cir. 2004), the Seventh Circuit affirmed a

  bankruptcy court's refusal to allow an untimely claim on a theory of excusable neglect

  when the length of delay in filing was just one day after the original bar date.

         We find no basis on which to conclude that the Bankruptcy Court's assessment of

  the five-month delay was unduly or unfairly long compared to other cases to be clearly

  erroneous. "In overseeing [the Chapter 11] process, the bankruptcy courts are necessarily

  entrusted with broad equitable powers to balance the interests of the affected parties,

  guided by the overriding goal of ensuring the success of the reorganization." Pioneer, 507

  U.S. at 389. In its determination, the Bankruptcy Court properly assessed the impact of

  the length of this delay on the ongoing bankruptcy proceedings and reasonably concluded

  that the upshot of this analysis favored Debtor. This decision was not clearly erroneous—

  especially in light of the broad equitable powers granted to bankruptcy courts in

  overseeing Chapter 11 reorganizations.

                  iii. Reason for Delay

         Appellant next argues that the legitimacy of her reasons underlying and explaining

  her delay in filing her claim is compelling enough to warrant a finding of excusable

  neglect. She contends that she did not know that she had a viable claim until she retained

  legal representation in August 2019 because she had never received notice of the

                                               16
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 17 of 21 PageID #: 2645




  bankruptcy proceeding. Dkt. 9 at 7. The Bankruptcy Court found this explanation of her

  delay unpersuasive, noting that Appellant was well aware that she had a claim, but failed

  to bring it apparently simply because she had not been provided with actual notice. Dkt. 6

  at 32. Appellant maintains that this delay was beyond her control also because the trauma

  that followed the abuse she suffered at the hands of Dr. Nassar led to a delayed

  understanding of what happened to her. Appellee characterizes Appellant's grounds for

  justifying the delay as a collateral attack on the bar order, emphasizing that the extensive

  publication notice provided by Debtor was sufficient to meet the standards set out in

  Fogel.

           The record makes clear the Bankruptcy Court's fair consideration of Appellant's

  reason for delay and the judge's reasons for not crediting it as a justification for her late

  filing. The Bankruptcy Court relied on the "extraordinary" notice and extensive efforts to

  identify potential claimants in an effort to include all of the numerous parties in a fair

  settlement. As discussed above, Appellant's due process rights were not violated by the

  lack of actual notice to her because publication notice was an appropriate alternative

  given the extraordinary number of undeterminable, unknown claimants. The Bankruptcy

  Court's conclusion that Appellant's reason for her delay did not suffice as a justification

  for allowing her late claim was not clearly erroneous, especially in light of the Court's

  satisfaction of the first two Pioneer factors.

                    iv. Appellant's Good Faith

           Finally, Appellant argues that her good faith in asserting a belated claim supports a

  finding of excusable neglect, contending that she had filed her claim as soon as she fully

                                                   17
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 18 of 21 PageID #: 2646




  came to understand the impact of the sexual abuse she had suffered and shortly after

  having retained counsel. She cites as error the Bankruptcy Court's failure to consider

  evidence demonstrating the promptness of her filing under the circumstances. Indeed, the

  Bankruptcy Court did not enter any explicit finding of bad faith on the part of Appellant

  and despite the reminder that Appellant had a responsibility to be aware, there was no

  finding of dishonesty on her part.

         Clearly, the Bankruptcy Court did not ignore Appellant's claims of good faith.

  Appellant's disagreement with the Bankruptcy Court centers on her disagreement with the

  Bankruptcy Court's conclusion that Appellant's good faith did not overcome the totality

  of all the other factors undermining a finding of excusable neglect. The Bankruptcy Court

  weighed the factors, ultimately settling on the primary importance of closing the door to

  any further belated claims. We find no basis on which to fault, let alone set aside, this

  analysis by the Bankruptcy Court as clearly erroneous or an abuse of discretion. Our

  review does not permit or entail a reweighing of the Pioneer factors; we examine on

  appeal the legal sufficiency and acceptability of the bankruptcy judge's exercise of

  discretion in reaching her conclusions, which we have done here, finding it to be legally

  and factually sound.

     III.   Conclusion

         Dr. Larry Nassar's pattern of sexual abuse was horrific in every way—almost

  beyond telling. In its scope and impact, it was both unprecedented and unconscionable.

  Like the Bankruptcy Court, we acknowledge the difficulties that inhere to any judicial

  efforts to find fairness and to carve out adequate remedies in such a context as these cases

                                               18
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 19 of 21 PageID #: 2647




  present. We neither doubt nor diminish in any respect Ms. Doe's emotional trauma from

  her victimization. However, after thorough review of the record before us, we find no

  clear error by the Bankruptcy Court in its determinations of fact or legal analysis, nor do

  we find any abuse of discretion in denying a finding of excusable neglect. We emphasize

  that our ruling here is not intended to carry any import regarding Appellant's potential

  eligibility to file as a future claimant, if such an opportunity were to present itself

  following the conclusion of the present bankruptcy litigation.

         For the above explicated reasons, the Bankruptcy Court's denial of Appellant Jane

  Doe JJ's Motion to Allow Late Filed Claim to be Treated as Timely Filed is AFFIRMED.

         IT IS SO ORDERED.

         Date:         9/21/2021                 _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana




                                                19
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 20 of 21 PageID #: 2648




  Distribution:

  John J. Allman
  HESTER BAKER KREBS LLC
  jallman@hbkfirm.com

  Kenneth H. Brown
  Pachulski Stang Ziehl & Jones LLP
  150 California St
  15th Floor
  San Francisco, CA 94111

  Andrew S. Buzin
  BUZIN LAW, P.C.
  abuzin@buzinlaw.com

  Deborah J. Caruso
  RUBIN & LEVIN, P.C.
  dcaruso@rubin-levin.net

  Steven W. Golden
  IPachulski Stang Ziehl & Jones LLP
  780 Third Ave
  Ste 34th Floor
  New York, NY 10017

  Gregory M. Gotwald
  PLEWS SHADLEY RACHER & BRAUN LLP
  ggotwald@psrb.com

  John Thomas Piggins
  MILLER JOHNSON
  45 Ottawa Ave
  SW Ste 1100
  PO box 306
  Grand Rapids, MI 49501

  George M. Plews
  PLEWS SHADLEY RACHER & BRAUN LLP
  gplews@psrb.com

  Melissa Megan Root
  JENNER & BLOCK LLP
  mroot@jenner.com

  Ilan D. Scharf

                                        20
Case 1:20-cv-02507-SEB-TAB Document 19 Filed 09/21/21 Page 21 of 21 PageID #: 2649




  PACHULSKI STANG ZIEHL & JONES LLP
  ischarf@pszjlaw.com

  James I. Stang
  Pachulski Stang Ziehl & Jones LLP
  150 California St
  15th Floor
  San Francisco, CA 94111

  Catherine L. Steege
  JENNER & BLOCK LLP
  csteege@jenner.com

  Mark D. Stuaan
  BARNES & THORNBURG, LLP (Indianapolis)
  mstuaan@btlaw.com

  Meredith R. Theisen
  RUBIN & LEVIN, P.C.
  mtheisen@rubin-levin.net




                                        21
